Citation Nr: 1741513	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-16 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for plantar scar of the left foot (previously rated as hyperkeratotic lesion over plantar scar of the left foot), currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for plantar warts and associated scarring of the right foot, to include as secondary to the service-connected plantar scar of the left foot (previously rated as hyperkeratotic lesion over plantar scar of the left foot).

3.  Entitlement to service connection for a left thigh and hip disorder (claimed as cramping and pain radiating into the left thigh), to include a left thigh skin lesion and arthritis of the left hip, and to include as secondary to the service-connected plantar scar of the left foot (previously rated as hyperkeratotic lesion over plantar scar of the left foot).

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to the service-connected disability.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to November 1975.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In January 2017, the Veteran testified before the undersigned Veterans Law Judge at the local RO (Travel Board hearing).  A copy of the hearing transcript has been associated with the claims file.

In a March 2017 opinion, the Veteran's VA treating physician stated that the Veteran was unable to work due to the pain in his heel and the cramping of the foot and pain in the upper leg from his plantar wart, which prevented him from walking.  The Board finds that this record evidence reasonably raises the claim for a TDIU due to the service-connected disability on appeal, and is included in the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Board has expanded the left thigh issue to include the left hip, as the Veteran reports radiating pain up the left leg.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a claim includes any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the Veteran of any information and any medical or lay evidence necessary to substantiate the TDIU claim.  

2.  The file contains VA treatment records through February 2016.  Obtain up-to-date VA treatment records from that date.  

3.  In the present case, the Board notes that the record contains a November 2012 VA opinion indicating, in effect, that it is unlikely that the Veteran's current arthritis of the left hip is related to his active military service.  The opinion is inadequate because the current left thigh skin lesion was not addressed and because the rationale discussed the relationship to the service-connected plantar scar of the left foot and not the Veteran's active military service.  Secondary service connection opinions were also not provided by the examiner.  An addendum opinion - based on a full review of the record and supported by stated rationale is required.  

The examiner should offer opinions as to the following: 

(a)  Whether it is as least as likely as not (a 50% or higher degree of probability) that the currently diagnosed left thigh skin lesion is related to the Veteran's active military service, to include his guide duties which required lots of standing and stomping;
 
(b)  Whether it is as least as likely as not (a 50% or higher degree of probability) that the currently diagnosed arthritis of the left hip is related to the Veteran's active military service, to include his guide duties which required lots of standing and stomping;

(c)  Whether it is at least as likely as not (a 50% or higher degree of probability) that the currently diagnosed left thigh skin lesion is proximately due to or caused by the service-connected plantar scar of the left foot (previously rated as hyperkeratotic lesion over plantar scar of the left foot); 

(d)  Whether it is at least as likely as not (a 50% or higher degree of probability) that the currently diagnosed arthritis of the left hip is proximately due to or caused by the service-connected plantar scar of the left foot (previously rated as hyperkeratotic lesion over plantar scar of the left foot); 

(e)  Whether it is at least as likely as not (a 50% or higher degree of probability) that the currently diagnosed left thigh skin lesion has been aggravated by the service-connected plantar scar of the left foot (previously rated as hyperkeratotic lesion over plantar scar of the left foot).  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

(f)  Whether it is at least as likely as not (a 50% or higher degree of probability) that the currently diagnosed arthritis of the left hip has been aggravated by the service-connected plantar scar of the left foot (previously rated as hyperkeratotic lesion over plantar scar of the left foot).  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

4.  In the present case, the Board notes that the record contains April 2010 and November 2012 VA opinions indicating, in effect, that it is unlikely that the Veteran's current plantar wart and associated scarring of the right foot is related to his active military service and his service-connected plantar scar of the left foot.  These opinions are inadequate because they do not address the aggravation element of secondary service connection and because inadequate rationale is provided.  An addendum opinion - based on a full review of the record and supported by stated rationale required is required.  

The examiner should offer opinions as to the following: 

(a)  Whether it is as least as likely as not (a 50% or higher degree of probability) that the currently diagnosed plantar wart and associated scarring of the right foot is related to the Veteran's active military service, to include his guide duties that required lots of standing and stomping;
 
(b)  Whether it is at least as likely as not (a 50% or higher degree of probability) that the currently diagnosed plantar wart and associated scarring of the right foot is proximately due to or caused by the service-connected plantar scar of the left foot (previously rated as hyperkeratotic lesion over plantar scar of the left foot); and,

(c)  Whether it is at least as likely as not (a 50% or higher degree of probability) that the currently diagnosed plantar wart and associated scarring of the right foot has been aggravated by the service-connected plantar scar of the left foot (previously rated as hyperkeratotic lesion over plantar scar of the left foot).  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

5.  The evidence of record supports the need for recent VA feet and scars examinations of the service-connected plantar scar of the left foot (previously rated as hyperkeratotic lesion over plantar scar of the left foot), as the March 2017 VA opinion submitted by the Veteran suggests a worsening of the disability.  Procure such examinations.  

The examiner should provide a medical opinion addressing the functional effects of the service-connected plantar scar of the left foot (previously rated as hyperkeratotic lesion over plantar scar of the left foot) on the Veteran's ability to perform the mental and physical acts (as appropriate) required for substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities or age.  The examiner is asked to provide a rationale for all opinions rendered.  

6.  As the Veteran does not meet the requirements for a schedular TDIU, submit the question of entitlement to TDIU under 38 C.F.R. § 4.16(b), to the Director of Compensation Service for extraschedular consideration.

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a Supplemental SOC (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


